            Case 5:20-cv-00248-SLP Document 15 Filed 07/29/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

JOSEPH MALDONADO-PASSAGE,               )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )               Case No. CIV-20-248-SLP
                                        )
U.S. FEDERAL WILDLIFE SERVICES, et al., )
                                        )
      Defendants.                       )


                                        ORDER

          Before the Court is Plaintiff’s Third Motion for Extension and Brief in Support

[Doc. No. 14]. Plaintiff seeks an extension of time “to file objections or other responses”

to the Report and Recommendation [Doc. No. 7]. The Court has granted Plaintiff’s two

prior requests for extensions of time. See Orders [Doc. Nos. 10 and 12]. Plaintiff is now

represented by counsel and seeks an additional 90-day extension of time. Plaintiff’s

requests have all centered upon difficulties in responding associated with conditions at his

facility related to the COVID-19 pandemic. Although Plaintiff’s need for such extensions

has been stated in vague terms, to date, the Court has been accommodating and patient with

these requests. Plaintiff is now represented by counsel. Plaintiff’s counsel has not

articulated any specific impediments to filing a response, other than references to

difficulties in communicating with Plaintiff. And, those references are similarly vague in

nature.     Under these circumstances, the Court reluctantly grants Plaintiff’s request.

However, Plaintiff is admonished that no further extensions of time will be granted.
        Case 5:20-cv-00248-SLP Document 15 Filed 07/29/20 Page 2 of 2



      IT IS THEREFORE ORDERED that Plaintiff shall file an objection to the Report

and Recommendation on or before October 28, 2020.

      IT IS SO ORDERED this 29th day of July, 2020.




                                        2
